Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143563 & (17)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  IN RE EXECUTIVE MESSAGE OF THE                                                                           Brian K. Zahra,
  GOVERNOR                                                                                                            Justices

  (BROWN et al. v RICHARD D. SNYDER,                                SC: 143563
  GOVERNOR, and ANDREW DILLON,
  TREASURER)
  _______________________________________/

          The Executive Message of the Governor pursuant to MCR 7.305(A) was received
  on August 12, 2011, requesting that this Court direct the Ingham Circuit Court to certify
  certain questions for immediate determination by this Court. On order of the Court, the
  motion for leave to file brief amicus curiae by American Federation of State, County &
  Municipal Employees, AFL-CIO is GRANTED. The Executive Message of the
  Governor is considered, and the Court respectfully DECLINES the request for
  certification as moot.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2012                   _________________________________________
         t1205                                                                 Clerk